Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending in the application under prosecution and have been examined. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Examiner’s Comments Regarding 35 U.S.C. 112(f)
Regarding claims 17-20, claim 17 recites: An apparatus, comprising: means for receiving a first data block and receiving a second data block, wherein the first data block comprises first header portions and first payload portions, and the second data block comprises second header portions and second payload portions, means for determining whether the first payload portions and the second payload portions are identical by comparing each of the first header portions to a respective one of the second header portions without comparing the first payload portions and the second payload portions, when one or more of the second header portions are different from one or more of the first header portions, means for storing, in memories, one or more of the second payload portions associated with the one or more of the second header portions, preventing from storing, in the memories, other one or more portions of the second payload portions, and storing, in the memories, one or more references to other one or more portions of the first payload portions.”
” 
The “means plus function” has invoked 112(f).  As recited, the functions further limit the apparatus realized in a centralized fashion in one computer system, or in a distributed fashion, the receiving, determining, and storing function taking place in solid state storage. (Par. 0008; Par. 0015, Par. 0025, …)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,036,417. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-19 of US Patent No. 11,036,417 anticipate claims 1-20 of the instant application.

Claim 1 (U.S. 11,036,417)
Claim 1 (Application)
A solid state device (SSD) providing object level de- duplication, comprising: a host interface for communicating to a host device; one or more flash memories for storing data; and a de-duplication engine comprising instructions stored in a non-transitory computer readable medium, wherein the instructions, when executed by a processor, are configured to cause: receiving a block of data, wherein the block of data comprises a header portion and a payload, and wherein the header portion comprises context information indicative of whether the payload comprises random data, and wherein the payload is received from a first location within the one or more flash memories; determining the payload should be de-duplicated prior to storage based solely on the context information stored within the header portion without analyzing the payload; randomizing data of the payload; de-duplicating the payload comprising the randomized data; and storing the de-duplicated payload to a second location within the one or more flash memories, wherein the de-duplicating is performed when the SSD is moving the payload from the first location to the second location for garbage collection, and wherein the header portion is provided by an application layer software program that had previously accessed the payload.
A data storage system, comprising:
memories; and one or more controllers configured to cause: receiving a first data block and receiving a second data block, wherein the first data block comprises first header portions and first payload portions, and the second data block comprises second header portions and second payload portions, determining whether the first payload portions and the second payload portions are identical by comparing each of the first header portions to a respective one of the second header portions without comparing the first payload portions to the second payload portions, when one or more of the second header portions are different from one or more of the first header portions, storing, in the memories, one or more of the second payload portions associated with the one or more of the second header portions, preventing from storing, in the memories, other one or more portions of the second payload portions, and storing, in the memories, one or more references to other one or more portions of the first payload portions.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 10-14, and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20080075081 (Mangal et al) in view of US 2003/0204728 (Irwin).

With respect to claim 1, 11, and 17, Mangal teaches data storage system, comprising: memories; and one or more controllers configured to cause: receiving a first data block and receiving a second data block, wherein the first data block comprises first header portions and first payload portions, and the second data block comprises second header portions and second payload portions (data structure including a data packet, each data packet comprising a header portion and a payload, wherein part of the header includes first and second data portions, wherein the first data portion indicates a type of message encoded in the second data portion, and wherein the second data portion includes message data) [Abstract; Par. 0004-0005; 0014]. Irwin is supplemental to Mangal to arrive with at the claimed invention by teaching: determining whether the first payload portions and the second payload portions are identical by comparing each of the first header portions to a respective one of the second header portions without comparing the first payload portions to the second payload portions, when one or more of the second header portions are different from one or more of the first header portions, storing, in the memories, one or more of the second payload portions associated with the one or more of the second header portions, preventing from storing, in the memories, other one or more portions of the second payload portions, and storing, in the memories, one or more references to other one or more portions of the first payload portions (a source node with cryptographically generated first special value based on the packet in a header portion of the communications packet; destination/intermediary node cyptographically generating a second special value also based on the packet for comparison to the first special value; wherein, if the first and second special values match, the destination/intermediary node has authenticated the communications packet as originating from the source node; and wherein if the special values do not match, the packet is to be rejected for lack of authenticity, prevented from being stored) [Abstract; Par. 0010; Par. 0022-0023; Par. 0032]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention, to combine the packet transmission of Mangal with that of Irwin, in order to perform a process of identification and authentication and intrusion detection that would protect the system from intrusion and allow transfer packet transfers over secured system. The combination is proper because Irwin teaches “it is only when the intermediary node can successfully authenticate the packet communications based on the steganographic process that the packet is permitted to be forwarded on toward the destination node” (Par. 0068).

With respect to claims 2, 12, and 17, Mangal and Irwin, combined, teach the data storage system, wherein the other one or more portions of the second payload portions are identical to the other one or more portions of the first payload portions (Mangal’s abstract; Par. 0014; Par. 0025).

With respect to claims 3, 13, and 20, Mangal and Irwin, combined, teach the data storage system, wherein the comparing comprises comparing each of the first header portions to a respective one of the second header portions without hashing the first payload portions or the second payload portions [Irwin’s system monitoring traffic entering the protected network by the intrusion detection system; generating for each monitored packet communication of the entering traffic a second special value that is cryptographically generated also based on comparison to the first special value extracted from hiding in the header portion (Abstract; Par. 0010);  Mangal’s system to communicate data that includes embedding messaging data into the header of a packet instead of the payload portion (Par. 0011)].

With respect to claims 4, 14, and 19, Mangal and Irwin, combined, teach the data storage system, wherein the first and second header portions are provided by an application layer software program that had previously accessed the first and second payload portions [Irwin’s system monitoring traffic entering the protected network by the intrusion detection system provided from/to software application (Abstract; Par. 0025-0026);  Mangal’s system to communicate data that includes embedding messaging data into the header of a packet instead of the payload portion (Par. 0011)].

With respect to claims 5, Mangal and Irwin, combined, teach the data storage system, wherein the second header portions are provided by an application layer software program that had previously accessed the second payload portions [Irwin’s system monitoring traffic entering the protected network by the intrusion detection system; generating for each monitored packet communication of the entering traffic a second special value that is cryptographically generated also based on comparison to the first special value extracted from hiding in the header portion (Abstract; Par. 0041-00420010);  Mangal’s system to communicate data that includes embedding messaging data into the header of a packet instead of the payload portion (Par. 0011)].

With respect to claims 7, Mangal and Irwin, combined, teach the data storage system, wherein the one or more controllers are configured to cause storing the one or more of the second payload portions and storing the one or more references during a garbage collection operation [Irwin’s system monitoring traffic entering the protected network by the intrusion detection system collection of packets in order detect a potential threat to the network (Abstract; Par. 0010)].

With respect to claims 10, Mangal and Irwin, combined, teach the data storage system, wherein the first data block is previously stored in the memories [Irwin’s system; generating for each monitored packet communication of the entering traffic a second special value that is cryptographically generated also based on comparison to the first special value extracted from hiding in the header portion (Abstract; Par. 0010);  Mangal’s system to communicate data that includes embedding messaging data into the header of a packet instead of the payload portion (Par. 0011)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related prior art include: 
US 8,327,239 (Yamasuge et al) teaching processing control unit configured to control payload processing of a received packet in accordance with inspection results of a header check sequence inspecting unit and the Reed-Solomon code inspecting unit.
US 20110103385 (Lansing et al) teaching methods for performing payload header suppression (PHS), expansion, and verification in hardware.
D. H. Kolonic, D. P. Mandic, B. Milner and R. Harvey, "On the derivation of the optimal payload size for packet based transmission over a binary symmetrical communication channel," 2002 IEEE International Conference on Acoustics, Speech, and Signal Processing, 2002, pp. IV-4120-IV-4123.
US 20120102136 (Srebrny et al) teaching reading the payload identifier of the content header; comparing the payload identifier of the content header to the stored payload identifier; and dropping the payload if the payload identifier of the content header does not match the stored payload identifier.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136